                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  EASTERN DIVISION

SHERRY L. OWEN,

        Plaintiff,

   v.                                                                No. 1:20-cv-01013-JDB-JAY

SECURITY FINANCE CORPORATION
OF SPARTANBURG d/b/a
CONTINENTAL LOANS,

        Defendant.


               ORDER GRANTING JOINT MOTION TO STAY PROCEEDINGS,
                DENYING DEFENDANT’S MOTION TO COMPEL AS MOOT,
                      AND ADMINISTRATIVELY CLOSING CASE


        Before the Court is the March 18, 2020, joint motion of the parties to stay the proceedings

pending the completion of arbitration, pursuant to 9 U.S.C. § 3. (Docket Entry (“D.E.”) 12.) “The

Supreme Court has emphasized that, ‘[b]y its terms, the [FAA] leaves no place for the exercise of

discretion by a district court, but instead mandates that district courts shall direct the parties to

proceed to arbitration on issues as to which an arbitration agreement has been signed.’” Southard

v. Newcomb Oil Co., LLC, No. 19-5187, 2019 WL 8111958, at *3 (6th Cir. Nov. 12, 2019)

(alterations in original) (quoting Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985)).

Accordingly, the parties’ motion is GRANTED.

        As the parties have agreed to arbitrate this matter, Defendant’s motion to compel arbitration

and stay the proceedings, (D.E. 10), is DENIED AS MOOT.                     This action is hereby

ADMINISTRATIVELY CLOSED. The parties may reopen this case upon motion approved by

the Court after the completion of arbitration.
IT IS SO ORDERED this 19th day of March 2020.

                                       s/ J. DANIEL BREEN
                                       UNITED STATES DISTRICT JUDGE




                                   2
